Case 21-02042-GLT     Doc 10   Filed 05/19/21 Entered 05/19/21 16:27:11       Desc Main
                               Document     Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

RAJEEV SHARMA AND VISHNU                       Bankruptcy No. 20-22860-GLT
SHARMA,
                                               Adv. Proc. No. 21-02042-GLT
             Debtors.
                                               Document No.
WHITE OAK BUSINESS CAPITAL
INC.,                                          Related to Doc. Nos. 1 & 6

             Plaintiff,

      vs.

RAJEEV SHARMA AND VISHNU
SHARMA,

             Defendants.


             CONSENT MOTION TO EXTEND TIME TO FILE ANSWER

      AND NOW, comes Rajeev Sharma and Vishnu Sharma, the Defendants in the

instant Adversary Proceeding, by and through their Counsel, Robert O Lampl, John P.

Lacher, Ryan J. Cooney and Sy O. Lampl and file this CONSENT MOTION TO

EXTEND TIME TO FILE ANSWER, as follows:

      1.     Plaintiff filed its Amended Complaint on April 15, 2021.

      2.     On that same day, a Summons was issued against Defendants directing

them to provide an Answer to the Amended Complaint within thirty (30) days.

      3.     The parties have settled the claims set forth in the instant Adversary

Proceeding subject to finalizing a written settlement agreement and obtaining this

Honorable Court’s approval.
Case 21-02042-GLT      Doc 10   Filed 05/19/21 Entered 05/19/21 16:27:11        Desc Main
                                Document     Page 2 of 4



       4.     Accordingly, the Defendants request a forty-five (45) day extension to file

to file their Answer so that the settlement agreement can be drafted, and Court approval

can be sought.

       5.     Plaintiff consents to the relief requested by this motion.

       WHEREFORE, the Defendants respectfully request that this Court enter an order

extending the time for the Defendants to file their Answer to the Amended Complaint by

a period of 45 days until July 1, 2021.

                                                 Respectfully submitted,



Date: May 19, 2021                               /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 Counsel for the Plaintiffs
                                                 223 Fourth Avenue, 4th Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
Case 21-02042-GLT      Doc 10    Filed 05/19/21 Entered 05/19/21 16:27:11      Desc Main
                                 Document     Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

RAJEEV SHARMA AND VISHNU                          Bankruptcy No. 20-22860-GLT
SHARMA,
                                                  Adv. Proc. No. 21-02042-GLT
              Debtors.
                                                  Document No.
WHITE OAK BUSINESS CAPITAL
INC.,                                             Related to Doc. Nos. 1 & 6

              Plaintiff,

       vs.

RAJEEV SHARMA AND VISHNU
SHARMA,

              Defendants.

                               CERTIFICATE OF SERVICE

       Robert O Lampl, John P. Lacher, Ryan J. Cooney, and Sy O. Lampl hereby

certify, that on the 19th day of May, 2021, a true and correct copy of the foregoing

Consent Motion to Extend Time to File Answer was served upon the following (via

electronic service and/or email and/or first class mail):


Office of the U.S. Trustee
1001 Liberty Avenue
Suite 970, Liberty Center
Pittsburgh, PA 15222

George T. Snyder
Stonecipher Law Firm
125 First Avenue
Pittsburgh, PA 15222
Case 21-02042-GLT    Doc 10   Filed 05/19/21 Entered 05/19/21 16:27:11     Desc Main
                              Document     Page 4 of 4



Date: May 19, 2021                          /s/ Robert O Lampl
                                            ROBERT O LAMPL
                                            PA I.D. #19809
                                            JOHN P. LACHER
                                            PA I.D. #62297
                                            RYAN J. COONEY
                                            PA I.D. #319213
                                            SY O. LAMPL
                                            PA I.D. #324741
                                            Counsel for the Plaintiffs
                                            223 Fourth Avenue, 4th Floor
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl@lampllaw.com
